08-70214 Dominguez-Sanchez v. Mukasey
Type of Case              Notice of Appeal Date     Weight:          Case Associations
Imm Non-Asy               01/17/08                     1
District of Origin        OriginalJudge or Agency

Western Washington        BIA

Nelson Dominguez-Sanchez, native and citizen of El Salvador

denial of application for Temporary Protected Status; conviction of felony, possession of
methamphetamine, in violation of Rev. Code of Washington, § 69.50.401(d)
8 C.F.R. § 1244.1

government: failure to exhaust administrative remedies on claim that BIA lacks authority to order
removal in the first instance

Petitioner's counsel: Glen Prior
Electronic record




                                                              Attorney                   Date       Closed Date
al                                                            H. Rand                    12/03/08